Emery, J.
The ultimate facts found by the presiding justice are these : A debtor of the plaintiff promised him to place the amount of his debt in the hands of the defendant to be by him paid to the plaintiff'. Afterwards this debtor did place in the defendant’s hands the requisite sum, and requested him to pay it to the plaintiff which the defendant promised to do. Later still the defendant informed the plaintiff' that he had received that sum of the debtor for him, and would soon pay it over. He did not pay it over however, and the plaintiff after a demand for the money, brought this action of assumpsit to recover it from the defendant.
The defendant contends that his promise was without consideration, and further that it was a promise to pay the debt of another, and hence invalid by the statute of frauds.
It is evident that he received a consideration for his promise, and that his promise was to pay his own obligation.

Exceptions overruled.